 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EXHIBIT 10.1


Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission.  The omitted portions of this document are
marked with a ****.




  AMENDED AND RESTATED MASTER PRODUCT PURCHASE AGREEMENT
 
This Amended and Restated Master Product Purchase Agreement ("Agreement") is
entered into this 22nd day of June , 2010 (the "Effective Date") by and  between
Altairnano, Inc., a Nevada corporation with principal offices at 204 Edison Way,
Reno, NV 89502 ("Altair") and Proterra Inc (formerly Proterra, LLC), a Delaware
corporation with principal offices at 16360 Table Mountain Parkway  ("Customer"
or “Proterra”).  Altair and Customer may be referred to collectively as the
“Parties” or individually as a “Party.”
 
RECITALS
 
WHEREAS, Altair is the manufacturer of various battery cells, batteries and
related systems;
 
WHEREAS, Customer manufactures buses which use Altair’s Products;
 
WHEREAS, Altair and Customer are parties to a Product Purchase Agreement dated
as of August 4th, 2009; and
 
WHEREAS, Altair and Customer desire to amend and restate in its entirety the
Product Purchase Agreement on the terms and conditions set forth herein in order
for Customer to obtain from Altair, and Altair to sell to Customer the Products
of Altair.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth below, Altair and Customer (individually referred to as
“Party” and collectively as “Parties”) hereby agree as follows:
 
 
1.
DEFINITIONS.  As used herein:

 
"Affiliate" shall mean any person, corporation or other entity, which, directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, another person, corporation or entity.
 
"Customer" shall mean the legal entity set forth in the heading of this
Agreement, including its employees, third party consultants, contractors,
designees and Affiliates.
 
"Product” or “Products" shall mean the Altair battery modules Purchased by
Proterra for use in its heavy duty vehicles as of the date of this agreement and
as otherwise set forth below in this paragraph.   This is currently a 1P10S
module based on 50Ah cells.  If Altair discontinues the manufacture of this
battery module for whatever reason, and replaces it with a substantially
equivalent product delivered to and purchased by Customer under the terms of
this Agreement or otherwise offers for sale as an alternative to the 1P10S
module a substantially equivalent Product, then that replacement will become the
successor Product. The Product is inclusive of embedded Third Party Components
including, but not limited to, hardware and firmware components, software object
and scripted code, the user manuals and all accompanying materials.

 
Page 1 of 25

--------------------------------------------------------------------------------

 

 
"Re-Sale Products" shall mean those products that have not been developed by
Altair, not embedded in Products, or otherwise marketed by Altair as a generally
available offering.  Re-Sale Products may be comprised of third party products
used by Customer to facilitate the building of Customer's complete solution.
 
"Third Party Components" shall mean any Product components provided by third
party vendors to Altair for the sole purpose of being utilized as an embedded
component of the Products.


“Product Operating Parameters” shall mean the specification stated in Exhibit B,
Product Operating Parameters attached hereto and incorporated hereby.
 
2.
TERMS OF PURCHASE OF PRODUCTS.  Subject to the terms and conditions of this
Agreement, Altair may offer to sell Products to Customer and Customer may
purchase such Products on the terms set forth herein.

 
(a)
Terms and Conditions.  All purchases of Products by Customer shall be governed
under and subject to the terms and conditions contained in this Agreement.

 
(b)
Purchase Price.  The price for Products as agreed to in an Accepted Order.
Future prices are subject to change without notice and Customer shall not rely
on a prior quoted price to be the same in the future unless otherwise agreed to
in a signed quote between the Parties. All prices in this Agreement are stated
in United States dollars (“USD”).  Notwithstanding the foregoing, Altair agrees
to sell Products to Customer at a price that is no more than that charged to any
other party acquiring substantially the same or a fewer number of Products than
Customer (excluding small volumes of promotional priced Products sold for
evaluation purposes and not production purposes), Altair reasonably taking into
account in such pricing, the value of other provisions of the contract unrelated
to Product volume purchases (“MFN Pricing”).  Altair’s reasonably determined MFN
Pricing shall be deemed final and binding on Proterra.

 
(c)
Future Pricing.  Altair and Customer agree that a priority in the development of
a mutually beneficial long-term relationship is to collaborate on the
identification of a price reduction roadmap for the Product based on different
volume levels, timing and performance requirements.  To that end, the Parties
agree to collaborate in the definition of how such a Product price reduction
roadmap will be measured (e.g. price per kilowatt hour, price per kilowatt,
throughput, etc.).  The Parties agree to complete this definition by no later
than July 15, 2010 or as soon as practicable thereafter.  Once defined, Altair
will produce a Product price reduction roadmap based solely on the reduction of
costs under its control.  Although not formally committing to this roadmap,
Altair will use it as the target to meet or beat in its ongoing development and
manufacturing efforts.  The Parties will then collaboratively produce a second
Product price reduction roadmap based on a review of product specification
changes, design adjustments, learnings from sales and manufacturing efforts to
date, and any other relevant information.  Although this second effort will be
an ongoing collaborative effort, the Parties agree to complete the first
iteration by no later than July 31, 2010 or as soon as practicable thereafter.


 
Page 2 of 25

--------------------------------------------------------------------------------

 

 
(d)
Order and Acceptance.   All orders for Products submitted by Customer shall be
initiated by written purchase orders (including via facsimile or email
attachment) sent to Altair and shall request a delivery date within one (1) year
of receipt thereof (a “Customer Purchase Order”).  Customer Purchase Orders
shall be deemed to have been accepted by Altair only upon Altair having issued
written confirmation of acceptance (an "Accepted Order").  Once accepted by
Altair, the Customer Purchase Order becomes firm and non-cancellable.  Unless
agreed otherwise in writing by the Parties, for purchase orders of a quantity of
modules up to an annualized rate of 3,900 modules Altair requires an Accepted
Order no later than six (6) months prior to the scheduled initial delivery of
modules.   For purchase orders of a quantity of modules greater than an
annualized rate of 3,900 modules Altair requires an Accepted Order no later than
nine (9) months prior to the scheduled initial delivery of modules.  Altair
shall notify Customer of the acceptance of a Customer Purchase Order within five
(5) business days of its receipt of a Customer Purchase Order or such Customer
Purchase Order shall be deemed null and void. Customer Purchase Orders shall be
substantially in the form of the Attached Exhibit A.  Altair agrees that from
the date hereof and continuing for thirty six (36) months following the date
hereof it shall accept a Customer Purchase Order except as a result of an Altair
supply constraint (provided that Altair shall use its commercially reasonable
considerations (including, but not limited to, amount of advance notice of a
firm order provided and date actual order received) and efforts to fill such
Customer Purchase Order and give Customer’s Purchase Order equal priority to any
other then unaccepted Altair customer purchase order and any other purchase
orders following the Customer Purchase Order within a period of sixty (60)
days).  In the event that Altair can not fully accept a Customer Purchase Order
as a result of a supply constraint, Altair agrees to use its commercial best
efforts to meet Customer’s immediate minimum requirement for Customer to meet
its delivery obligations through a fair and equitable balancing of production
capacity against each customer’s absolute minimum requirement in relation to all
such then pending unaccepted purchase orders. This requirement to “balance”
production capacity shall not be applicable to Customer’s Purchase Orders for
warehoused inventory build-up.  Additionally, Altair and Customer agree and
acknowledge that (i) Customer’s Purchase Orders and other orders are meant for
delivery over time and that the “fair and equitable allocation” may not easily
be a precise measurement, and (ii) that supply constraint may be in components
of the Product rather than production capacity, and therefore Altair and
Customer mutually agree that any determination by Altair of such allocation
based on the availability of production capacity or components made reasonably
and in good faith shall satisfy this requirement.  Notwithstanding the
foregoing, Altair shall have no obligation to accept Customer Purchase Orders
under this Agreement if any of the following are true: (i) Customer then has
outstanding unpaid invoices which are over due and payable, (ii) Customer has
made late payments by more than thirty (30) days past the applicable due date
of  any two invoices (or any one invoice by more than sixty (60) days past the
applicable due date) within a rolling six (6) month period, (iii) Customer has
refused to take receipt of prior conforming shipments, (iv) Customer is in
material breach of any material provision of this Agreement, (v) there has been
a timely prior notice of intent to terminate this Agreement according to its
terms, or (vi) there has been a timely prior notice as a result of the matters
identified in Section 2(i) below which shall be handled in accordance with
Section 2(i).   During the Term of this Agreement, Customer shall give Altair a
monthly rolling forecast on the amount of Product Customer intends to order over
the following twenty-four (24) months (“Rolling Forecast”).  This forecast will
be used to assist in Altair’s product manufacture scheduling and to help ensure
timely delivery of product to Proterra in accordance with accepted Purchase
Orders.

 
 (e)
Taxes.

 
Domestic Customers:  Altair agrees to report and pay all taxes, and assessments
imposed by any governmental agency in connection with the distribution and sale
of Products to Customer including, but not limited to, any sales, use, excise
and other taxes excluding taxes imposed on Altair income.  Altair will bill
directly to Customer, and Customer shall pay all such costs within thirty (30)
days after receipt of Altair’s invoice.  If the Customer chooses not to have
Altair bill for taxes, a “Certificate of Exemption” or “Resellers Certificate”
must be submitted to Altair.
 
International Customers: Customer agrees to report and pay all taxes, customs
duties and assessments imposed by any governmental agency in connection with the
distribution and sale of Products to Customer including, but not limited to, any
sales, use, excise, VAT and other taxes and duties, excluding taxes imposed on
Altair income.  To the extent that Altair is required by statute or regulation
to collect and report taxes, duties, customs, or any other costs required by any
governmental agency, whether foreign or domestic United States, such taxes,
duties, customs, or any other such costs will be billed by Altair directly to
Customer, and Customer shall pay all such costs within thirty (30) days after
receipt of Altair’s invoice.

 
Page 3 of 25

--------------------------------------------------------------------------------

 

 
(f)
Terms of Purchase Orders.  All Customer Purchase Orders shall reference the
applicable quote number, if applicable, be governed by the terms of this
Agreement, and nothing contained in any such purchase order (or any Altair
quote, acknowledgment, invoice, or similar document of either Party) shall in
any way modify, supplement or limit the terms and conditions of this Agreement,
and any and all such modifying, supplemental or limiting terms are hereby
rejected.  In the event of conflicts between anything, including but not limited
to pre-printed terms and conditions, contained within Customer's Purchase Order
(or any Altair quote, acknowledgment, invoice, or similar document of either
Party) and this Agreement, this Agreement shall take precedence as to such
conflicts. Notwithstanding the preceding, terms in an accepted Customer Purchase
Orders as to quantities, pricing and timing shall control over this Agreement.

 
(g)
Payment.  Subject to the approval of Customer's credit worthiness by Altair,
full payment for the Products, including any freight, taxes or other applicable
fees for which Customer is responsible and that may be pre-paid by Altair, shall
be due in full as follows unless otherwise specified in an accepted Purchase
Order:

 
§
Upon acceptance of Customer Purchase Order by Altair for modules or other
products 30% of the purchase price for Products will be remitted by Customer to
Altair within five (5) days of the order acceptance, except as otherwise
specifically agreed to by Altair in any Customer Purchase Order.

 
§
Altair will not start manufacturing of Product(s) until such payment is received
by Altair.  Consequently, late payment may jeopardize the delivery schedule.

 
§
Remaining 70% shall be due net fifteen (15) days following the date of the
earlier to occur of products being ready as of quoted shipment date or actual
shipment of product(s) to Customer (“Payment Due Date”).

 
Payment shall be made by wire transfer, check, or other instrument approved by
Altair, payable in U.S. Dollars.  Customer shall pay interest at the lower of
the rate of one and one-half percent (1.5%) per month, or the highest legal
rate, on any invoiced amount not paid when due and under such circumstances,
Altair, at its option, reserves the right to revoke or suspend any previously
granted terms of credit.  Altair may withhold or suspend its performance under
this Agreement in the event that Customer fails to make full and timely payments
of outstanding invoices.  Additionally, if Customer pays, or Altair otherwise
receives, a lesser amount than the full amount provided for in any individual
invoice, such payment or receipt shall not constitute or be construed other than
as on account of the earliest amount due Altair.  Altair may accept any check or
payment in any amount without prejudice to Altair's right to recover the balance
of the amount due or to pursue any other right or remedy.  No endorsement or
statement on any check or payment or in any letter accompanying any check or
payment or elsewhere shall constitute or be construed as an accord or
satisfaction.  Customer shall pay all of Altair costs and expenses (including
reasonable attorneys' fees, costs of collection and pre and post judgment
interest) to enforce and preserve Altair's rights under this Subsection 3(g).
 
(h)
Shipping.  All Products delivered pursuant to the terms of this Agreement shall
be suitably packed for shipment in Altair standard shipping cartons, marked for
shipment at Customer's ship to address as set forth on Customer Information Form
in the applicable Purchase Order, and shall be routed in accordance with any
attached routing instructions from Customer, and delivered to Customer or its
carrier agent Ex Works (Incoterms 2000) from Altair manufacturing plant or
warehouse, at which time title to such Products and risk of loss shall pass to
Customer.  Altair shall use commercially reasonable efforts to have the Products
available for shipment at the times specified either in Customer's Purchase
Order or in its written acceptance of Customer's Purchase Orders, provided that
in the event of conflict between any such dates, the date on Altair’s written
acceptance shall control as to such conflict so long as such written acceptance
has been accepted in writing by Customer within ten (10) days following receipt
of Altair’s written acceptance.  If no such Customer acceptance in writing is
received by Altair as described above, the Purchase Order shall be deemed null
and void.  For the initial set of Purchase Orders for the Product sales
identified in Exhibit A hereto a ten (10) business day grace period for late
delivery shall be identified in each applicable Purchase Order.  Partial
shipments may be made upon written approval of Customer.  No partial shipment of
a Purchase Order shall constitute the acceptance of the entire Purchase Order,
absent the written acceptance of such Purchase Order.  Unless otherwise
instructed in writing by Customer, Altair shall select the carrier.  Customer
shall pay all freight, insurance, and other shipping expenses, as well as the
expense for any special packing as may have been requested by Customer in its
written instructions to Altair.  Customer shall return received shipping
containers to Altair’s Anderson Indiana facility in as good condition as which
they were received by Customer, less reasonable wear and tear, within twenty-one
(21) calendar days of receipt in order for Altair to maintain Customer shipping
schedules. All costs of returning the shipping crates to Altair shall be solely
borne by Customer. Failure by Customer to timely return such shipping may delay
subsequent deliveries from Altair at no liability to Altair.  Customer agrees
that no delivery pursuant to this Agreement shall be construed as a single lot
contract under the Uniform Commercial Code.  Remedies provided under a single
lot contract shall not apply to any shipment made under this Agreement.


 
Page 4 of 25

--------------------------------------------------------------------------------

 

 
(i)            Product Changes.
 
(i) Altair shall have the right, in its absolute discretion, without liability
to Customer, upon ninety (90) days advance written notice, to change the design
or, upon (12) month advance written notice, to discontinue the manufacture or
sale of any Products covered by this Agreement.  Notwithstanding the foregoing,
for those Accepted Orders in Altair's backlog prior to the issuance of notice of
any change or discontinuance of manufacture or sale, Altair will fulfill and
ship either (a) those exact Products specified on Customer's Purchase Order,
inclusive of Altair's quote if referenced on the Purchase Order, or (b) Products
of the same or superior functionality (including that such Products are of
sufficiently similar dimensions as the Products such that they can serve as a
one to one replacement in Customer’s products without requiring a material level
of redesign of Customer’s products (such as any structural redesign of
Customer’s bus body to accommodate the new Product)  in accordance with the fees
set forth within the Accepted Order.  Customer shall have the right, no later
than sixty (60) days following notification in writing that Altair shall either
be discontinuing the design or manufacture of any Products to place a final
order for such design or Product for delivery within the above noted twelve (12)
month notice period not to exceed the aggregate of Customer’s reasonably
anticipated production use for the next eighteen (18) months plus reasonable
amounts needed by Customer during said eighteen (18) months as replacement
Product for Customer’s installed base, the acceptance of which shall not be
unreasonably withheld.
 
(ii) In the event that Altair or any successor to the stock, business or assets
of Altair determines to discontinue the sale of Products  to Proterra (excluding
as a reasonable result of any breach or default by Proterra under this Agreement
or any other agreement between the Parties) and shall fail to offer a
replacement product for such discontinued Product, where such replacement
product is reasonably of the same or superior functionality (including that such
replacement products are of sufficiently similar dimensions as the Products such
that they can serve as a one to one replacement in Customer’s products without
requiring a material level of redesign of Customer’s products (such as any
structural redesign of Customer’s bus body to accommodate the new Product) then
Proterra shall have the right to license Altair’s technology for its own use on
the terms and conditions of the license attached hereto as Attachment 1, with
the conditions causing such license to be deemed a “Release Event” as defined in
Section 9 below for the purposes of this Agreement.

 
Page 5 of 25

--------------------------------------------------------------------------------

 

 
(j)
Product Availability.  So long as Proterra is current in its payments to Altair
on open purchase orders, or if no open purchase orders exist, agrees to payment
terms similar to those offered to other customers for similar quantities with
similar warranties and credit risks, Altair will continue to accept and fulfill
future Proterra purchase orders for Products it produces.  Altair commits not to
sell to Proterra competitors to the exclusion of Proterra.  Notwithstanding the
foregoing, excluding a product developed exclusively for or with another party,
Altair will make its complete product line available to Proterra for purchase.

 
3.
WARRANTIES AND DISCLAIMER.

 
(a)
Standard Limited Warranty.  The Products purchased hereunder are subject to the
Altair standard limited warranty for the Products (the "Warranty").

 
(b)
Express Customer Limited Warranty.  Each Product purchased hereunder is
warranted against defects in material and workmanship and will substantially
conform to Product documentation and published specifications for a period of
three (3) years from the date Customer ships its product containing the Product
to an end user so long as Customer conforms to required maintenance, operating
standards and environmental requirements of the Products (such period, the
"Warranty Period").  Notwithstanding the foregoing, in no event shall the
Warranty Period commence any later than six (6) months following the date of
shipment of the Product by Altair to Customer.   This Warranty extends only to
Customer and will not extend to, nor may it be assigned to, any subsequent
purchaser without the written consent of Altair; provided that Customer may use
the warranty for the benefit of any customer of Customer which acquires
Customer’s products which have incorporated the Products and are subject to the
warranties herein.  Altair acknowledges that Customer intends to use a portion
of the Product ordered in Customer Purchase Orders under this Agreement for
energy storage at Customer’s vehicle charging stations for the purpose of
enabling fast charge of Customer’s vehicles. Customer shall provide applicable
operational data to Altair to enable Altair to determine the appropriate
operating parameters and warranty for such use, if any. As such, the existing
warranty offered hereunder shall not apply to those Products used in the
charging stations except as to defects in material and workmanship.

 
(c)
Extended Warranty Option. Customer shall have the option to choose a warranty
term of five (5) years for the Express Limited Customer Warranty provided in
Section 3(b) above for an additional charge. The optional price for the five (5)
year warranty (the “Extended Warranty”) will be stated as an option in Altair’s
price quote to Customer and shall be carried forward into the Customer Purchase
Order. Customer may select the Extended Warranty option, for some or all of the
Products ordered, until thirty (30) days following the Payment Due Date for the
first scheduled shipment of Product, thereafter the option shall no longer be
available to Customer for Products ordered under the same Purchase Order.
Provision of Extended Warranty shall be subject to such information as Altair
shall reasonably require from Proterra to permit tracking and identification of
those Products which have receive such Extended Warranty.  To select said option
Customer must notify its primary Altair contact in writing prior to the end of
the option period of Customer’s intent to elect said Extended Warranty and
receive back written confirmation of receipt by Altair of Customer’s election.

 
(d)
Exclusions.  The express Warranty set forth above is contingent upon the proper
use of the Product in the application for which it was intended and will not
apply to any Altair Product that has been (i) used for other than for storage
and discharge of energy when installed in buses and other heavy duty vehicles,
(ii) damaged during shipping, (iii) modified or improperly maintained or
repaired by a party other than Altair or its designees, or (iv) subjected to
physical, environmental or electrical conditions outside of the Product
Operating Parameters established by Altair for the Product as such are stated in
Exhibit B attached hereto and incorporated hereby. Customer hereby represents
and warrants to Altair and Altair’s suppliers that it will not use or sell any
Products for other than the use stated in (i) above.  Without limiting the
foregoing, in no event shall any Product or lot of Product that substantially
conforms to the specifications for such Product, and has no material defects in
material or workmanship, be deemed defective or otherwise not in compliance with
the terms and conditions of this Agreement.


 
Page 6 of 25

--------------------------------------------------------------------------------

 

 
(e)
Limitation of Remedy.  In the event a Product fails to perform substantially as
warranted, or has any material defect in material or workmanship, Altair's sole
and exclusive liability and Customer's only remedies for breach of the foregoing
Warranty shall be, at Altair's sole discretion, to repair, have repaired or
replace with a functional equivalent each Product or portion thereof found to be
defective, provided that:

 

 
(i)
Customer complies with the warranty procedures contained in Section 4 below and
returns, at Customer’s expense, the Product that Customer considers defective
for examination and testing, provided that if warranty coverage is applicable,
Altair shall promptly reimburse Customer for all such costs of shipping. If
warranty coverage is not applicable then Customer shall timely direct Altair to
either repair the Product, return it to Customer, or dispose of the Product all
at Customer’s expense, such expense to be paid by Customer to Altair within
thirty (30) days of the invoice date therefore. If Customer fails to so direct
Altair within thirty (30) days of being advised that warranty coverage does not
apply, then Altair may choose any of the noted options and bill Customer for the
cost thereof.

 

 
(ii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the Product has been modified or altered in any manner
after it was originally shipped by Altair to the Customer;

 

 
(iii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the alleged defect in the Product does not exist or was
caused by Customer or by a third person's misuse, neglect, improper installation
or testing, unauthorized attempts to repair or any other cause beyond the range
of intended use, or by accident, fire or other hazard;

 

 
(iv)
Altair shall not be liable under any Warranty under this Agreement with respect
to any Product that is damaged as a result of being returned in a container that
is not, or is not functionally similar, to the original shipping container; and

 

 
(v)
If Altair testing and examination does not disclose a defect warranted under
this Agreement, Altair shall so advise Customer and Customer shall reimburse
Altair for its expense in testing and examining such Product calculated at the
Altair standard rate.

 
(f)
No Other Warranty.  EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 3(a)
and (b), ABOVE, ALTAIR GRANTS NO, AND HEREBY SPECIFICALLY DISCLAIMS EACH AND
EVERY, OTHER WARRANTY, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING
THE PRODUCTS, INCLUDING THE IMPLIED WARRANTIES OF FITNESS FOR ANY PURPOSE,
QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR OTHERWISE WITH RESPECT
THERETO.  ALTAIR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES EXTENDED TO THIRD
PARTIES.

 
(g)
Limitation of Liability.  IN NO EVENT SHALL ALTAIR BE LIABLE TO CUSTOMER OR ANY
THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, NOR
WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR ANY OTHER SPECIAL, INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
PRODUCT LIABILITY, OR OTHERWISE, ARISING OUT OF OR RELATING TO THE PRODUCTS OR
THIS AGREEMENT OR RESULTING FROM THE SALE OF PRODUCTS OR SERVICES BY CUSTOMER OR
RESALE OR USE BY ANY CUSTOMER OR ANY TRANSFEREE OF SUCH PRODUCTS OR
SERVICES.  ANY LIABILITY OF ALTAIR HEREUNDER WILL BE LIMITED IN ALL CASES TO THE
AMOUNT PAID BY CUSTOMER FOR PRODUCTS.  THIS LIMITATION SHALL APPLY EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  THE PARTIES ACKNOWLEDGE
THAT THE FOREGOING IS A REASONABLE ALLOCATION OF RISK.  THESE LIMITATIONS,
HOWEVER, SHALL NOT APPLY TO THIRD PARTY TORT LIABILITY FOR PERSONAL INJURY OR
DEATH WHERE SUCH OCCURRENCE CAN BE SOLELY AND DIRECTLY ATTRIBUTED TO IMPROPER
FAILURE OF THE PRODUCTS DUE STRICTLY TO THEIR DESIGN OR MANUFACTURE BY ALTAIR.


 
Page 7 of 25

--------------------------------------------------------------------------------

 

 
4.
WARRANTY PROCEDURE.

 
In the event that Customer asserts that a Product fails to perform as warranted
during the Warranty Period, Customer shall notify Altair via Customer’s assigned
Altair sales representative, or such other person as Altair may subsequently
identify, and request a “Return Material Authorization” (RMA) for the product to
be returned. Altair will then reasonably question Customer to determine if a
warranty claim applies, if Customer insists then Altair will  provide an RMA
number to Customer without prejudice to Altair’s right to assert that no
warranty coverage is required if the failure is subject to a limitation or
exclusion specifically provided under the terms of Section 3 above.  The
Customer must submit all available data indicating fault codes and/or operating
conditions at the time of failure from its battery management systems, and the
duty profile for the bus and the route associated with the battery failure, and
as much of the historical data of the preceding as may be available. Within
thirty (30) days after its receipt of the RMA number, Customer shall return to
Altair or its designee the rejected or asserted defective Product, freight or
postage prepaid in its original shipping carton or a functionally equivalent
container.  Altair reserves the right to refuse to accept any rejected or
defective Product not bearing an RMA number on the outside of the carton and/or
documentation accompanying the shipment such as packing slips.  If the Product
is determined to be defective in accordance with Section  3 (Warranty and
Disclaimer), Altair will, at its sole option and expense and in accordance with
the Altair policy, either repair the Product,  have it repaired or replace the
Product with a functional equivalent and ship it to Customer in accordance with
Customer's instruction.  Altair will use all commercially reasonable efforts to
ship the repaired or replaced Product within thirty (30) days of its receipt of
such Product.  If Customer requires faster turnaround time for the Product,
Altair will offer alternatives that may include charges for such expedited
service.
 
5.
CONFIDENTIALITY.

 
(a)
“Confidential Information” means any informationof the Party to this Agreement
disclosing such information (the “Disclosing Party”) to the other Party to this
Agreement receiving it  (the “Receiving Party”): (i) disclosed by the Disclosing
Party to the Receiving Party, which, if in written, graphic, machine-readable or
other tangible form is marked as “Confidential” or “Proprietary”, or which, if
disclosed orally or by demonstration, is identified at the time of initial
disclosure as confidential and reduced to writing and marked “Confidential”
within thirty (30) days of such disclosure; (ii) which is otherwise deemed to be
confidential by the terms of this Agreement or (iii) which by its nature or the
context in which it was given should rightly be treated as confidential or
proprietary information.  Notwithstanding the foregoing, Confidential
Information shall exclude information that the Receiving Party can demonstrate
by the Customer’s contemporaneous written records (i) was independently
developed by the Receiving Party without any use of the Disclosing Party’s
Confidential Information or by the Receiving Party’s employees or other agents
(or independent contractors hired by Customer) who have not been exposed to the
Disclosing Party’s Confidential Information, (ii) becomes known to the Receiving
Party, without restriction, from a source other than the Disclosing Party
without breach of this Agreement and that had a right to disclose it, (iii) was
in the public domain at the time it was disclosed or becomes in the public
domain through no act or omission of the Receiving Party, or (iv) was rightfully
known to the Receiving Party, without restriction, at the time of disclosure.


 
Page 8 of 25

--------------------------------------------------------------------------------

 

 
(b)
Confidentiality Obligation.  The Receiving Party shall treat as confidential all
of the Disclosing Party’s Confidential Information and shall not use such
Confidential Information for the benefit of itself or any third party or for any
purpose except as expressly permitted under this Agreement.  Without limiting
the foregoing, the Receiving Party shall use at least the same degree of care
that it uses to prevent the disclosure of its own confidential information of
like importance, but in no event with less than reasonable care, to prevent the
disclosure of the Disclosing Party’s Confidential Information. The Receiving
Party shall not reverse engineer, decompile, disassemble or otherwise determine
or attempt to determine any source code, algorithms, samples, device, material,
chemical composition, methods or techniques embodied in any Proprietary
Information or any portion thereof.

 
(c)
Confidentiality of Agreement.  The terms and conditions, including the
existence, of this Agreement shall be treated as Altair’s and Customer’s
Confidential Information and no reference to the terms and conditions of this
Agreement or to activities pertaining thereto can be made in any form of public
or commercial advertising without the prior written consent of the other party
to this Agreement, provided that each party may disclose the terms, conditions
and existence of this Agreement to Representatives who need to know such
information and who are bound in writing by restrictions regarding disclosure or
are subject to a professional obligation of confidentiality at least as
protective of Disclosing Party as the terms and conditions in this Agreement.
“Representative” means and includes, as to a Party, all of its directors,
officers, employees, agents, consultants, advisors, investors or potential
investors and other representatives, including legal counsel, accountants and
financial advisors.

 
(d)
Additional Allowed Disclosure. Notwithstanding the restrictions of subsection
(c) above each Party to this Agreement may also disclose terms, conditions and
the existence of this Agreement to the extent (but only to the extent) necessary
to comply with any legal or regulatory disclosure requirement. The Parties
further acknowledge that each Party may desire to use the other Party’s name in
press releases, product brochures and financial reports indicating the Parties’
relationship as seller and customer, and therefore the Parties agree that each
Party may use the other Party’s name in such a manner.

 
(e)
Compelled Disclosure.  If the Receiving Party believes that it will be compelled
by a court or other authority to disclose Confidential Information of the
Disclosing Party, then the Receiving Party shall give Disclosing Party prompt
notice so that Disclosing Party may take steps to oppose such disclosure.

 
(f)
Remedies.  The Parties agree that, due to the unique nature of the Confidential
Information, the unauthorized disclosure or use of the Confidential Information
of a Disclosing Party will cause irreparable harm and significant injury to the
Disclosing Party, the extent of which shall be difficult to ascertain and for
which there shall be no adequate remedy at law.  Accordingly, the Receiving
Party agrees that the Disclosing Party, in addition to any other available
remedies it may have, shall have the right to seek in any court of competent
jurisdiction an immediate injunction and other equitable relief enjoining any
breach or threatened breach of this Agreement, without the necessity of posting
any bond or other security or having to prove substantial harm. Receiving Party
shall notify Disclosing Party in writing immediately upon Receiving Party
becoming aware of any such breach or threatened breach.


 
Page 9 of 25

--------------------------------------------------------------------------------

 

 
6.
TERM AND TERMINATION.

 
(a)
Term.  This Agreement shall continue in force and in perpetuity from the
Effective Date, unless terminated earlier under the provisions of this Section
6.

 
(b)
Termination for Cause.  Either Party shall have the right to terminate this
Agreement for cause upon the occurrence of any of the following events:  (i) in
the event either Party fails to materially comply with any of the terms and
conditions of this Agreement and such default has not been cured within thirty
(30) days (or ten (10) days in the case of failure to pay amounts due hereunder)
after written notice to the breaching Party; or (ii) in the event that either
Party (A) terminates or suspends its business, (B) becomes subject to any
bankruptcy or insolvency proceeding under Federal or state statute, (C) becomes
insolvent or subject to direct control by a trustee, receiver or similar
authority, or (D) has wound up or liquidated, voluntarily or otherwise.

 
(c)
Termination for Convenience. Either Party may terminate this agreement at any
time after thirty-six (36) months from the Effective Date provided that it has
given the other Party sixty (60) days prior written notice.

 
(d)
Fulfillment of Orders upon Termination.  Upon termination of this Agreement for
other than Customer's breach as set forth in Section 5 (b) above, Altair shall
continue to fulfill Customer's Accepted Orders, provided the orders were
accepted prior to termination, subject to the terms of Section 3 above.

 
(e)
Survival of Certain Terms.  The provisions of Sections 2(d), 2(e), 2(g), 3, 4,
5, 6(d), 6(e), 7, 8, 9, 10 (but solely in the event of termination by Customer
as a result if a default hereunder by Altair within the twelve (12) month period
following the Effective Date of this Agreement) and 11 shall survive the
termination of this Agreement for any reason.  All other rights and obligations
of the Parties, except for those rights and obligations that accrued prior to
termination, shall cease upon termination of this Agreement.

 
7.
INTELLECTUAL PROPERTY INFRINGEMENT INDEMNIFICATION.

 
(a)
Indemnity.  Altair will defend or settle, at its own expense, any claim, suit or
proceeding brought against Customer to the extent it is based upon a claim that
any Product under normal use sold pursuant to this Agreement infringes upon any
U.S. patent issued as of the date hereof or copyright, or misappropriates any
trade secret, of any third party.  As a condition precedent to such obligation,
Customer agrees that it shall promptly notify Altair in writing of any such
claim or action and give Altair full information and assistance in connection
therewith.  Altair shall have the sole right to control the defense of any such
claim or action and the sole right to settle any such claim or action.  If
Customer complies with the provisions hereof, Altair will pay all damages
(including reasonable attorneys’ fees) finally awarded to third parties in such
action.  If a Product is, or in Altair's opinion might be, held to infringe as
set forth above, Altair may, at its option replace or modify such Product so as
to avoid infringement, or procure the right for Customer to continue the use and
resale of such Product.  If neither of such alternatives is, in Altair's
opinion, commercially reasonable, the infringing Product shall be returned to
Altair and Altair's sole liability, in addition to its obligation to reimburse
finally awarded damages as set forth above, shall pay to Customer such damages,
losses, costs or expenses as are incurred by Customer as a result of such
infringement (including attorneys’ and consultants’ fees and costs), including,
without limitation, costs of replacement of the Product by a product of
equivalent or better functionality. Notwithstanding any of the foregoing,
Altair’s total liability to Customer therefore shall be limited to the purchase
price paid by Customer to Altair for the specific Product model and version
which is the subject of such claim.


 
Page 10 of 25

--------------------------------------------------------------------------------

 

 
(b)
Limitations.  Altair will have no liability for any claim of infringement
arising or alleging to have arisen as a result of Customer's particular use or
sale of a Product in combination with any items not supplied by Altair or any
modification of a Product by Customer or third parties, or the failure to use
the latest version of any software provided for such Product if infringement
would have been avoided with such use.

 
(c)
Entire Liability.  THE FOREGOING STATES THE ENTIRE LIABILITY AND OBLIGATION OF
ALTAIR TO ANY CUSTOMER OR THIRD PARTY AND THE EXCLUSIVE REMEDY OF ANY CUSTOMER
OR THIRD PARTY WITH RESPECT TO THE ALLEGED OR ACTUAL INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS, INCLUDING BUT NOT LIMITED TO, PATENT, COPYRIGHT
AND TRADE SECRET RIGHTS.

 
(d)
Customer Indemnity.  Customer shall indemnify, defend and hold Altair harmless
from and against any and all claims brought by any third party, including any
Affiliates of Customer and its and their distributors, resellers and customers,
against Altair or Altair’s suppliers arising out of or related to the use or
distribution of the Products purchased by Customer hereunder, including (i) any
claim arising out of or related to any warranty made by or on behalf of Customer
or its Affiliates to its customers and (ii) any use of the Products in violation
of Section 3(c); provided, however, that Altair: (a) gives immediate written
notice to Customer of the institution of the suit or proceedings; and (b)
permits Customer through its counsel to defend the same and gives Customer all
needed information, assistance and authority to enable Customer to do so.  As
used herein, “Affiliate” means any entity that controls, is controlled by, or is
under common control with Customer, wherein “control” means ownership of at
least fifty percent (50%) of the outstanding securities or equity interest in
such entity or the right to elect such entity’s board of directors or otherwise
control the activities or operations of such entity.

 
8.
IMPORT AND EXPORT CONTROLS.

 
(a)
Customer shall, at its own expense, pay all import and export licenses and
permits, pay all value-added and other VATs, customs charges and duty fees, and
take all other actions required to accomplish the export and import of the
Products purchased by Customer.

 
 
(b)Customer understands and acknowledges that Altair may be subject to
regulation by agencies of the U.S. government, including the U.S. Department of
Commerce, which prohibits export or diversion of certain technical products to
certain countries, and the U.S. Department of Transportation, which specifies
under what conditions batteries can be transported from one location to
another.  Customer warrants and represents to Altair that it will comply in all
respects with the transport requirements, and the export and re-export
restrictions set forth in the export license for every product shipped to
Customer.

 
9.
TECHNOLOGY ESCROW

 
(a)
Escrow Agent.  Within ninety (90) days of execution of this Agreement Altair, at
its sole selection, but subject to the approval of Customer, such approval not
to be unreasonably withheld, shall establish with a third party escrow service
(“Escrow Agent”) a technology escrow account which shall hold in escrow all
non-public technical information reasonably necessary for the manufacture of
Altair Lithium Titanate powder and the manufacture of the Altair Product which
are used by Customer, including, but not limited to the items listed in Exhibit
C hereto (the “Escrow Materials”) pursuant to the terms of an escrow agreement
(the “Escrow Agreement”). Such Escrow Agreement shall be subject to the approval
of the Parties, such approval not to be unreasonably withheld or delayed. Such
account shall be at the sole expense of Customer and the Altair shall invoice
its related charges directly to Customer.


 
Page 11 of 25

--------------------------------------------------------------------------------

 

 
(b)
Deposit into Escrow.  Within ninety (90) days after establishment of the
technology escrow account Altair shall deposit therein the Escrow Materials.
Upon completion of such deposit Altair will provide a general summary to
Customer of what has been deposited in the escrow account.

 
(c)
Customer as Beneficiary.  Customer shall become a beneficiary of the Escrow
Agent and shall be responsible for its own fees of participation with such
Escrow Agent.

 
(d)
Release of Escrow Materials.  In the event that (i) Altair files for or becomes
a party to any voluntary or involuntary bankruptcy or receivership, and such
involuntary proceeding is not dismissed within ninety (90) calendar days after
filing; (ii) Altair commences liquidation proceedings or generally ceases doing
business (other than pursuant to a sale of the business), or (iii) the making by
Altair of a general assignment for the benefit of creditors, a “Release Event”
shall be deemed to have occurred.

 
(e)
Release Procedure.  Upon the occurrence and continuation of a Release Event,
Customer will notify the Escrow Agent.   The Escrow Materials will be released
for use by Customer, subject to the terms and conditions hereof, only after
notice of such Release Event from the Escrow Agent to Altair and Altair’s
failure to declare in writing to the Escrow Agent within ten (10) business days
that no Release Event has occurred.   If Altair makes such written declaration,
and Customer disputes such declaration, then the issue of whether a Release
Event has occurred and is continuing shall be submitted to expedited arbitration
in Washoe County, Nevada under the Commercial Arbitration Rules of the American
Arbitration Association by one (1) arbitrator appointed in accordance with said
Rules.   Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.   The prevailing party in any such
arbitration shall be entitled, in addition to any other rights and remedies it
may have, to reimbursement for its reasonable expenses, as well as reasonable
attorneys’ fees, and the costs of the arbitration, including administrative and
arbitrator’s fees.

 
(f)
License.  Subject to the terms and conditions of this Agreement, Altair hereby
grants Customer a non­exclusive, non­transferable, worldwide, right and license
to reproduce and use the Escrow Materials solely in connection with Customer‘s
manufacturing the Altair battery cells and modules for use in the heavy duty
vehicles (i.e. greater than 16,000 pounds per vehicle) Customer manufactures and
sells, which right and license Customer may exercise at any time after the
occurrence but only during the continuation of a Release Event.  Upon (i) the
cessation of any Release Event, or (ii) upon the sale by Altair of the
technology to a subsequent entity who is going to manufacture the LT Battery
Cells for sale and upon their actually offering such cells for sale and delivery
to Proterra on a commercially reasonable basis,  then all licenses and rights
granted pursuant to this Section 9(f) shall terminate, unless and until
triggered again pursuant to this Section 9, and Customer shall promptly return
all copies of the Escrow Materials, or any portion thereof, to Altair at
Customer‘s sole expense, provided that in no event shall the license to Customer
terminate prior to twelve (12) months after Customer has first manufactured a
commercial Product (i.e., suitable for use in the heavy duty vehicles for which
Customer was most recently purchasing said Product ).  The terms of the license
referred to in this subsection (f) shall be in the form of the agreement
attached hereto as Exhibit A which is hereby incorporated by reference
herein.  All rights and licenses granted hereunder or pursuant hereto are, and
shall be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses to rights of “intellectual property,” as defined
thereunder.  Notwithstanding any provision contained herein to the contrary, if
the licensor of such rights is under any proceeding under the United States
Bankruptcy Code and the trustee in bankruptcy of such party, or such party, as a
debtor in possession, rightfully elects to reject this Agreement, the licensed
party may, pursuant to Sections 365(n)(1) and 365(n)(2) of the United States
Bankruptcy Code, retain any and all of the rights licensed to it hereunder, to
the maximum extent permitted by law. Notwithstanding any other provision of this
Agreement, Licensor hereby consents to the assumption of this Agreement by
Licensee in any case under chapter 11 of the United States Bankruptcy Code to
the extent that such consent is required under 11 U.S.C. § 365(c)(1), but only
if Licensee is otherwise entitled to assume this Agreement under the
requirements of the Bankruptcy Code.  The sole purpose of the foregoing consent
is to overcome any restriction imposed by 11 U.S.C. § 365(c)(1) on Licensee’s
assumption of this Agreement in a chapter 11 case concerning Licensee.  It is
not intended to limit any other rights of Licensee under this Agreement or any
provision of the Bankruptcy Code, including, without limitation, 11 U.S.C. §
365(c)(1).


 
Page 12 of 25

--------------------------------------------------------------------------------

 

 
(g)
Termination of Escrow Account, Escrow Agreement and Escrow Agent. If at any time
either (i) Customer ceases to be a fully paid up participant with the Escrow
Agent,  (ii) Customer has gone greater than nine (9) months without having a
placed at least a three million dollar ($3,000,000) order with Altair in
accordance with this Agreement increasing by 50% each nine months thereafter,
(iii) there is delay or default of any Customer payment due Altair under any
agreement or purchase order existing between the Parties that is not cured
within ten (10) days after written notice from Altair (notice by email
acceptable), or (iv) thirty six (36) months after the Effective Date of this
Agreement, then (i) Altair shall have the right to immediately terminate the
escrow account, Escrow Agreement and Escrow Agent and have all Escrow Materials
returned to it, (ii) Customer shall have no further rights under this Section 9,
and (iii) Altair shall have no further obligations under this Section 9.

 
10.
EXCLUSIVITY PROVISIONS

 
(a)
Exclusivity Provision

 
For twelve  months from the Effective Date of this Purchase Order, Altair agrees
to not sell Altair's Product to North America, European or South America based
OEM bus manufacturers or their drive system or energy storage system suppliers
(**other than to ****, ****,  ****, ****, ****, **** ****, ****, ****, ****,
****, ****, ****, **** and their associated subsidiaries, sister companies and
divisions or any military application) where such sale is specifically for
immediate use  in the deployment of any buses to be placed on the  markets in
North America, South America or Europe. This exclusivity provision does not
apply in any way to any Altair chemistry, cells, BMS or other battery components
(“Altair Components”) or to any battery module other than the Products or for
the Products to be used in applications other than the heavy duty vehicles
produced by Proterra.
 
Further, Altair shall not be prevented by this Exclusivity Provision from
working with or selling any Altair Components or battery module to bus
manufacturers for busses which are to be used outside of North America, South
America or Europe. Nor shall Altair at any time be restricted in any way from
demonstrating the Products or any Altair Component to any entity, including bus
designers, developers or manufacturers.
 
**Customer is advised and hereby agrees: (1) this information identifying
Altair’s customers is strictly confidential information of Altair and shall not
be disclosed by Customer except with the Company’s Officers and legal counsel;
(2) this information must be redacted by Customer before any other allowed
disclosure of this Agreement may occur; (3) failure of Customer to abide by
these restrictions will be grounds for immediate termination by Altair of this
Agreement and such termination shall be without any liability to Altair.
 
(b)
Exclusivity Condition  The Exclusivity Provision is conditional upon all of the
following except to the extent directly arising from a default of Altair under
this Agreement or Purchase Order No.3:

 
i) during the term of this Agreement there being no delay or default of any
Proterra payment due Altair under any agreement or purchase order existing
between the Parties that is not cured within ten (10) days after written notice
from Altair (notice by email acceptable);
 
ii) there being no refusal by Customer to take receipt of any conforming Altair
shipments by their scheduled delivery date;

 
Page 13 of 25

--------------------------------------------------------------------------------

 

 
iii) Purchase Order No. 3 remaining “firm and non-cancellable”; and
 
iv)  Customer acquiring a minimum of eighty percent 80% of its battery
requirements for fast-charge vehicle applications for its North American, South
American and European markets in any calendar quarter from Altair as calculated
by dollar amount of purchase price.
 
11.
GENERAL PROVISIONS.

 
(a)
Intellectual Property.  Customer acknowledges that the Products sold hereunder
contain and embody trade secrets belonging to Altair and Customer shall not, nor
shall it cause any third party to, reverse engineer any Products purchased
hereunder.  As between Customer and Altair, Altair shall own all intellectual
property and other proprietary rights in and to the Products and all
accompanying documentation.  Further, as of the Effective Date of this
Agreement, Customer waives and releases any and all claims it may have to any
Intellectual Property of the Products. Altair hereby grants to Customer a
non-exclusive, world-wide, non-transferable, non-sub-licensable, assignable and
perpetual  (so long as Customer is not in breach of this Agreement) license to
use the software contained in the Product for the sole purpose of supporting the
Product as specified in the product documentation. Altair retains for itself all
proprietary rights in and to all designs, engineering details, and other data
pertaining to any Products and software incorporated into the Products.

 
(b)
Re-Sale Products.  From time to time, Customer may request that Altair procure
for its use other equipment that may be needed in order to build and maintain
Customer's complete solution.  Altair may agree to procure these Re-Sale
Products for a fee negotiated with the Customer and act as a limited reseller
for these products.  Customer agrees and understands that provision of these
Re-Sale Products is offered as a limited resell service to the Customer and
Altair disclaims and Customer hereby relieves Altair of any and all liability
regarding maintenance and support obligations, warranties, express or implied,
including but not limited to warranties of performance, support and maintenance,
non-infringement, merchantability and fitness for a particular use regarding
these products.  All warranties as may be offered by the Re-Sale Products vendor
may extend directly from the vendor to the Customer but in no event does Altair
accept responsibility for procuring such warranties.  Nothing in this Section
11(b) shall be construed to mean that Altair has, maintains, or will ever have,
a formal partner, joint venture, or reseller relationship with any manufacturers
of the Re-Sale Products.

 
(c)
Governing Law and Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF NEVADA, U.S.A, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  The federal and state courts within Washoe
County, Nevada, U.S.A., shall have exclusive jurisdiction to adjudicate any
dispute arising out of or related to this Agreement.  Parties hereby expressly
consent to (i) the personal jurisdiction of the federal and state courts within
Washoe County, Nevada, (ii) service of process being effected upon it by
registered mail or commercial courier sent to the address set forth at the
beginning of this Agreement, and (iii) the uncontested enforcement of a final
judgment from such court in any other jurisdiction wherein Customer or any of
its assets are present. The Parties specifically waive any local or
international law, convention, treaty right or regulation that might provide an
alternate construction or application of law.

 
(d)
Compliance with Laws.  Customer shall observe and comply with all federal,
state, and city laws, rules, and regulations effecting goods and services under
this Agreement.  Customer shall procure and keep in full force all permits and
licenses necessary to accomplish the work contemplated in this
Agreement.  Likewise, Altair shall observe and comply with all federal, state,
and city laws, rules, and regulations effecting goods and services under this
Agreement.  Altair shall procure and keep in full force all permits and licenses
necessary to accomplish the work contemplated in this Agreement. Further
Customer warrants and represents to Altair that Customer is fully aware and
knowledgeable  of the U.S. Department of Transportation and United Nations 3090
restriction on use of the Products, will comply with such restrictions and will
advise its customers of such restrictions.


 
Page 14 of 25

--------------------------------------------------------------------------------

 

 
(e)
Entire Agreement.  This Agreement sets forth the entire Agreement and
understanding of the Parties relating to the subject matter herein and merges
all prior discussions between them.

 
(f)
Modification.  No alteration, amendment, waiver, cancellation or any other
change in any term or condition of this Agreement shall be valid or binding on
either Party unless mutually assented to in writing by both Parties.

 
(g)
No Waiver.  The failure of either Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either Party to enforce each and every such provision
thereafter.  The express waiver by either Party of any provision, condition or
requirement of this Agreement shall not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

 
(h)
Notices.  Any notice required or permitted by this Agreement, including of
change of notice recipients,  shall be in writing and shall be sent by prepaid
registered or certified mail, return receipt requested, addressed to the other
Party at the addresses set forth below.

 


If to Altair:
If to Customer:
Name: John Harvat - VP and General Counsel
Name: Jeffery J. Granato
Address: 204 Edison Way
Address: 16360 Table Mountain Parkway
Address (2)
Address (2):
City: Reno
City: Golden
State/Code: NV/ 89502
State/Code: CO / 80403
Country: USA
Country: USA
Phone: 775-858-3742
Phone: 303-562-0505
Fax: 775-858-3731
Fax: 303-484-5290
Email: jharvat@altairnano.com
Email: jgranato@proterra.com

 


 
(i)
Force Majeure.  Nonperformance of either Party shall be excused to the extent
that performance is rendered impossible by strike, fire, flood, governmental
acts or orders or restrictions, failure of suppliers, or any other reason where
failure to perform is beyond the reasonable control of, and is not caused by the
negligence of, the non-performing Party.  Notification of such condition must be
made to the other Party within fifteen (15) days of occurrence.


 
Page 15 of 25

--------------------------------------------------------------------------------

 

 
(j)
Assignment and Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their successors and assigns, except
that both Parties agree that their respective rights and obligations under this
Agreement may not be transferred or assigned, directly or indirectly, by
operation of law, merger or otherwise, without the prior written consent of the
other Party.  Notwithstanding the foregoing, Customer may assign this Agreement
to any parent or subsidiary in which the Customer has a controlling interest, or
Affiliate which is in existence as of the Effective Date of this Agreement, or
in connection with a sale of all or substantially all of it's assets or stock,
provided each such party agrees to be bound by all terms and conditions of this
Agreement, and provided that the assignee is not a competitor of Altair.  Altair
may assign this Agreement to any parent or subsidiary in which it has a
controlling interest, or Affiliate which is in existence as of the Effective
Date of this Agreement, or in connection with a sale or transfer of all or
substantially all of its assets or stock, provided each such party agrees to be
bound by all terms and conditions of this Agreement.

 
 
(k) Independent Contractor.  Any services performed by Altair during the
performance of this Agreement, shall be conducted by Altair as an independent
contractor and nothing herein shall be deemed to cause this Agreement to create
an agency, partnership, joint venture, or employment relationship between the
Parties.

 
(l)
Foreign Corrupt Practices Act.  Customer shall not act in any fashion or take
any action which would render Altair liable for a violation of the U.S. Foreign
Corrupt Practices Act, which prohibits the offering, giving or promising to
offer or give, directly or indirectly, money or anything of value to any
official of a government, political party or instrumentality thereof in order to
assist it or Altair in obtaining or retaining business.

 
(m)
Further Assurances.  Customer agrees, upon request by Altair, to promptly
execute, acknowledge and deliver such further documents as are reasonably
necessary to fulfill the purposes of this Agreement.

 
(n)
Remedies.  The remedies stated herein are in addition to all other remedies at
law or in equity.

 
(o)
Legal Expenses.  The prevailing Party in any legal action brought by one Party
against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs, pre and post judgment interest, reasonable
attorneys' fees and costs of collection.

 
(p)
Severability.  If any provision in this Agreement is found or held to be invalid
or unenforceable in any respect, such unenforceability will not affect any other
provisions of this Agreement.

 
(q)
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 
(r)
Headings Descriptive.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 
(s)
Singular and Plural.  When required by the context hereof, the singular includes
the plural and vice versa.

 
[Signatures continued on next page]

 
Page 16 of 25

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the Parties have executed this Amended and Restated Product
Purchase Agreement effective as of the date first set forth above.
 
Altairnano Inc.
 
Proterra Inc
_____________________________
________________________________
Authorized Signature
Authorized Signature
By:   ______________________________
By:______________________________
Date: ______________________________
Date: ____________________________
Title: ______________________________
Title: ___________________________
Phone: _____________________________
Phone: __________________________
Email:  _____________________________
Email: ___________________________


 
Page 17 of 25

--------------------------------------------------------------------------------

 

 


Exhibit A
Form of Purchase Order


Purchase Order No._________


1. This Purchase Order is subject to the terms and conditions of the Amended and
Restated Master Product purchase Agreement dated March ____, 2010 (the
“Agreement”) by and between Altairnano, Inc ("Altair") and Proterra Inc
(“Customer”)


2. All pricing and payments terms stated herein are in United States Dollars All
payment made hereunder are to be in United States Dollars. All payments are to
be made via wire transfer per the following information:


Bank:            Nevada State Bank
                      P.O., Box 2351
                      Reno, NV  89505
                      USA
Routing No.:                      ****
Account No:                      ****
SWIFT Code:                     ****
Account Name: Altairnano, Inc.


3. Shipping.  Subject to the terms of the Agreement, all modules will ship be Ex
Works (Incoterms 2000) Altair’s dock in Anderson, IN located at:


Altairnano, Inc.
3019 Enterprise Drive
Anderson, IN 46013


4. Module pricing and build timing is subject to Proterra complying with payment
terms. Additional Purchase Orders will not be accepted until all payments for
prior Purchase Orders are brought current. Timing commitments of Altair will not
be maintained if payments are delayed. Proterra must timely return shipping
boxes at its cost to Altair or subsequent shipments will be delayed. If shipping
boxes are returned damaged or otherwise unusable, shipment of batteries will be
delayed and Proterra shall be liable for cost of replacement shipping boxes.
Return shipping boxes to Altair’s facility located in Anderson, IN.


Altairnano, Inc.
3019 Enterprise Drive
Anderson, IN 46013


5. Below Section 6 Schedule timing is based on receipt and acceptance of this
Purchase Order no later than ______________ and timely payments by Proterra. All
payments pursuant to this purchase order are to be made by wire transfer.  A Day
for Day in Altair product shipment shall apply as regards delays by Proterra in
performance of its obligations and payments to Altair hereunder. Timing
hereunder cannot be guaranteed beyond receipt and acceptance of this Purchase
Order by ________________.







 
Page 18 of 25

--------------------------------------------------------------------------------

 



 
6.
Master Schedule as to Timing, Pricing & Payment Schedule:



Application
Line
Description
Sales
Price
per
Module
Quantity
of
 Modules
Total Price
(w/ normal warranty)
Amount
Due on PO Acceptance
(“Initial Payment”)
Purchase
Order
Date
Product
 Shipment
Date
Remaining
70%
Payment
Due Date
Remaining
70%
 Payment
Product
Price +
 Extended Warranty
   30% Payment - due ________
                   
All orders binding
on order acceptance
by Altair
                                                                               
                                                                               
                   
  Total - Order
                   




 
Page 19 of 25

--------------------------------------------------------------------------------

 



Above payment terms do not assume purchase of the extended warranty. Should
Proterra choose to exercise its option to purchase the extended warranty all
payments are ****% higher with the payment timing remaining as shown above. Any
remaining unpaid difference in price when extended warranty option is chosen
shall be due no later than the date indicated for remaining 70% payment.


7.
Remaining 70% of purchase price shall be due net fifteen (15) days from the date
of the earlier to occur of (i) the date by which products were ready for
shipment as of the Section 6 quoted shipment date and by which date shipment
could have been made but for a delay in the shipment date requested by Customer
or delayed due to late or non-payment of a prior shipment, or (ii) actual
shipment of product(s) to Customer.



8.
Extended Warranty amount stated in the Master Schedule is the total purchase
price including the extended warranty if such is elected by Proterra as per the
terms of the Agreement.



9.
WARRANTIES AND DISCLAIMER.



(a)
Standard Limited Warranty.  The Products purchased hereunder are subject to the
following Altair standard limited warranty for the Products (the "Warranty").



(b)
Express Customer Limited Warranty.  Each Product purchased hereunder is
warranted against defects in material and workmanship and will substantially
conform to Product documentation and published specifications for a period of
three (3) years from the date Customer ships its product containing the Product
to an end user so long as Customer conforms to required maintenance, operating
standards and environmental requirements of the Products (such period, the
"Warranty Period").  Notwithstanding the foregoing, in no event shall the
Warranty Period commence any later than six (6) months following the date of
shipment of the Product by Altair to Customer.   This Warranty extends only to
Customer and will not extend to, nor may it be assigned to, any subsequent
purchaser without the written consent of Altair; provided that Customer may use
the warranty for the benefit of any customer of Customer which acquires
Customer’s products which have incorporated the Products and are subject to the
warranties herein.  Altair acknowledges that Customer intends to use a portion
of the Product ordered in Customer Purchase Orders under this Agreement for
energy storage at Customer’s vehicle charging stations for the purpose of
enabling fast charge of Customer’s vehicles. Customer shall provide applicable
operational data to Altair to enable Altair to determine the appropriate
operating parameters and warranty for such use, if any. As such, the existing
warranty offered hereunder shall not apply to those Products used in the
charging stations except as to defects in material and workmanship.



(c)
Customer shall have the option to choose a warranty term of five (5) years for
the Express Limited Customer Warranty provided in Section 6 above for an
additional charge. The optional price for the five (5) year warranty (the
“Extended Warranty”) is stated. Customer may select the Extended Warranty
option, for some or all of the Products ordered, until thirty (30) days
following the Payment Due Date for the first scheduled shipment of Product,
thereafter the option shall no longer be available to Customer for Products
ordered under the same Purchase Order. Provision of Extended Warranty shall be
subject to such information as Altair shall reasonably require from Proterra to
permit tracking and identification of those Products which have received such
Extended Warranty.  To select said option Customer must notify its primary
Altair contact in writing prior to the end of the option period of Customer’s
intent to elect said Extended Warranty and receive back written confirmation of
receipt by Altair of Customer’s election.




 
Page 20 of 25

--------------------------------------------------------------------------------

 

(d)
Exclusions.  The express Warranty set forth above is contingent upon the proper
use of the Product in the application for which it was intended and will not
apply to any Altair Product that has been (i) used for other than for storage
and discharge of energy when installed in buses and other heavy duty vehicles as
defined in the Agreement, (ii) damaged during shipping, (iii) modified or
improperly maintained or repaired by a party other than Altair or its designees,
or (iv) subjected to physical, environmental or electrical conditions outside of
the Product Operating Parameters established by Altair for the Product as such
are stated in Exhibit A attached hereto and incorporated hereby. Customer hereby
represents and warrants to Altair and Altair’s suppliers that it will not use or
sell any Products for other than the use stated in (i) above.  Without limiting
the foregoing, in no event shall any Product or lot of Product that
substantially conforms to the specifications for such Product, and has no
material defects in material or workmanship, be deemed defective or otherwise
not in compliance with the terms and conditions of this Agreement.



(e)
Limitation of Remedy.  In the event a Product fails to perform substantially as
warranted, or has any material defect in material or workmanship, Altair's sole
and exclusive liability and Customer's only remedies for breach of the foregoing
Warranty shall be, at Altair's sole discretion, to repair, have repaired or
replace with a functional equivalent each Product or portion thereof found to be
defective, provided that:



 
(i)
Customer complies with the warranty procedures contained in Section 4 of the
Agreement and returns, at Customer’s expense, the Product that Customer
considers defective for examination and testing, provided that if warranty
coverage is applicable, Altair shall promptly reimburse Customer for all such
costs of shipping. If warranty coverage is not applicable then Customer shall
timely direct Altair to either repair the Product, return it to Customer, or
dispose of the Product all at Customer’s expense, such expense to be paid by
Customer to Altair within thirty (30) days of the invoice date therefore. If
Customer fails to so direct Altair within thirty (30) days of being advised that
warranty coverage does not apply, then Altair may choose any of the noted
options and bill Customer for the cost thereof.



 
(ii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the Product has been modified or altered in any manner
after it was originally shipped by Altair to the Customer;



 
(iii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the alleged defect in the Product does not exist or was
caused by Customer or by a third person's misuse, neglect, improper installation
or testing, unauthorized attempts to repair or any other cause beyond the range
of intended use, or by accident, fire or other hazard;



 
(iv)
Altair shall not be liable under any Warranty under this Agreement with respect
to any Product that is damaged as a result of being returned in a container that
is not, or is not functionally similar, to the original shipping container; and


 
Page 21 of 25

--------------------------------------------------------------------------------

 



 
(v)
If Altair testing and examination does not disclose a defect warranted under
this Agreement, Altair shall so advise Customer and Customer shall reimburse
Altair for its expense in testing and examining such Product calculated at the
Altair standard rate.



(f)
No Other Warranty.  EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 3(a)
and (b), ABOVE, ALTAIR GRANTS NO, AND HEREBY SPECIFICALLY DISCLAIMS EACH AND
EVERY, OTHER WARRANTY, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING
THE PRODUCTS, INCLUDING THE IMPLIED WARRANTIES OF FITNESS FOR ANY PURPOSE,
QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR OTHERWISE WITH RESPECT
THERETO.  ALTAIR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES EXTENDED TO THIRD
PARTIES.



(g)
Limitation of Liability.  IN NO EVENT SHALL ALTAIR BE LIABLE TO CUSTOMER OR ANY
THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, NOR
WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR ANY OTHER SPECIAL, INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
PRODUCT LIABILITY, OR OTHERWISE, ARISING OUT OF OR RELATING TO THE PRODUCTS OR
THIS AGREEMENT OR RESULTING FROM THE SALE OF PRODUCTS OR SERVICES BY CUSTOMER OR
RESALE OR USE BY ANY CUSTOMER OR ANY TRANSFEREE OF SUCH PRODUCTS OR
SERVICES.  ANY LIABILITY OF ALTAIR HEREUNDER WILL BE LIMITED IN ALL CASES TO THE
AMOUNT PAID BY CUSTOMER FOR PRODUCTS.  THIS LIMITATION SHALL APPLY EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  THE PARTIES ACKNOWLEDGE
THAT THE FOREGOING IS A REASONABLE ALLOCATION OF RISK.  THESE LIMITATIONS,
HOWEVER, SHALL NOT APPLY TO THIRD PARTY TORT LIABILITY FOR PERSONAL INJURY OR
DEATH WHERE SUCH OCCURRENCE CAN BE SOLELY AND DIRECTLY ATTRIBUTED TO IMPROPER
FAILURE OF THE PRODUCTS DUE STRICTLY TO THEIR DESIGN OR MANUFACTURE BY ALTAIR.



10.
Proterra agrees it shall use the Product purchased under this Purchase Order
only for inclusion in the heavy duty vehicles (as defined in the Agreement)
Proterra manufactures(or has manufactured for it) and that Proterra will not
resell any of the Product it purchases hereunder (other than as incorporated
into Proterra heavy duty vehicles, or as spare or replacement parts therefor).

 
11.
Failure to operate battery modules within Altair recommended parameters as
stated in Agreement will void all warranties.


 
Page 22 of 25

--------------------------------------------------------------------------------

 



12. Customer Information Form.
 
Customer Primary Business Contact
Customer Accounts Payable Contact
Name:
Name:
Title:
Title:
Address:
Address:
Address (2):
Address (2):
City:
City:
State/ZIP:
State/ZIP:
Country/Postal Code:
Country/Postal Code:
Phone:
Phone:
Fax:
Fax:
Email:
Email:

 
Bill To/Ship To must be filled in:


Customer Bill To
Customer Ship To
Legal Entity Name:
Name:
Dept:
Dept:
Attn:
Attn:
Address:
Address:
Address (2):
Address (2):
City:
City:
State/ZIP:
State/ZIP:
Country/Postal Code:
Country/Postal Code:
Phone:
Phone:
Fax:
Fax:

 
AGREED and ACCEPTED by the Parties as of the date of the last signature below as
evidenced by the below signatures of their duly authorized representatives.


Altairnano Inc.
 
Proterra Inc
_____________________________
________________________________
Authorized Signature
Authorized Signature
By:   ______________________________
By:______________________________
Date: ______________________________
Date: ____________________________
Title: ______________________________
Title: ___________________________
Phone: _____________________________
Phone: __________________________
Email:  _____________________________
Email: ___________________________



 
Page 23 of 25

--------------------------------------------------------------------------------

 

Exhibit B


1P10S (constructed with 50ah cells) Operating Parameters
 


 
·
Operating temperature range ****

 
·
Recommended storage temperature ****

 
·
Nominal voltage 23 V

 
·
Nominal capacity (1C charge/1C discharge) 50 Ah

 
·
Internal discharge impedance (****sec, DC) ****m ohms typical

 
·
Internal charge impedance (****sec, DC) ****m ohms typical

 
·
Recommended standard charge/discharge 50 A & constant current

 
·
Recommended fast charge 300 A & constant current

 
·
Max continuous discharge 300 A

 
·
Pulse charge/discharge rate (****) Up to ****A max

 
·
Module weight (nominal +/- 1 kg) 25.3 kg

 
·
Physical dimensions (nominal L x W x H +/- 2mm) ****mm x ****mm x ****mm

 
·
Typical power , at ****

 
·
Typical energy, ****

 
·
Expected calendar life at ****

 


 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, ****  DOD **** °C>**** cycles

 
Altair and Customer will work collaboratively to establish a warranty based on
actual Customer bus duty profiles from the field, under the condition that
Customer will capture and collect the necessary duty profiles and associated
operating parameters data from the in-field usage for each Customer bus type and
provide same to Altair
 


 
·
Typical end of discharge voltage in the range ****°C to +****°C ****V

 
·
Typical end of discharge voltage in the range +****°C to +****°C ****V

 
·
Typical end of charge voltage in the range +****°C to +****°C ****V

 
·
Typical end of charge voltage in the range ****°C to +****°C ****V

 
*Charge/Discharge voltages will be measured at the cell level. Once one cell
reaches the upper or lower limit, module charge/discharge will be limited by the
BMS.
 


 
·
Temperatures must be measured at the individual cell locations, not the average
system temperature – This will need to be a function of the BMS

 
·
For maximum life Altairnano recommends operating and storing the battery system
at ≤+****° Celsius

 
·
A Battery Management System (BMS) is required to be integrated with batteries

 
·
The BMS is required to capture uninterrupted data during normal and excursion
operation modes


 
Page 24 of 25

--------------------------------------------------------------------------------

 

 
 Exhibit C
 
Certain Escrow Materials
 


 
1. As concerns the Product, all non-public manufacturing documentation and bills
of materials, necessary and sufficient for Customer or a third party having
adequate technical knowledge and skill in the art to manufacture such module
(which for purpose of this Exhibit and Agreement shall include testing for
compatibility those products it manufactures) and assemble said module.
 
2. All engineering drawings or other such documentation necessary and sufficient
for Customer to acquire, build, or assemble any special tools (including
software) or equipment necessary or useful to manufacture the Product.
 
3. A signed authorization letter to each supplier of any Altair proprietary (or
otherwise not generally available) component parts or software used in, or in
order to manufacture the Product for Customer to purchase these items from that
supplier.
 
4.Altair shall update the Escrow Materials to reflect all changes that will have
an impact on manufacturing, within sixty (60) days after any such change Escrow
agent shall advise  Customer when any such changes in the escrow deposits occur
describing the change to the escrow deposit .
 



 
Page 25 of 25

--------------------------------------------------------------------------------

 

 
Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission.  The omitted portions of this document are
marked with a ****.
 
ATTACHMENT 1
 
TO AMENDED AND RESTATED MASTER PRODUCT PURCHASE AGREEMENT
 


 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (this “Agreement”) is entered into as of  _________ ,
20__, (the “Effective Date”) by and between Altairnano, Inc., a Nevada
corporation (“Licensor”), and Proterra Inc., a Delaware corporation (“Licensee”)
(Licensor and Licensee each, a “Party;” together, the “Parties”).
 
RECITALS
 
WHEREAS, Licensor desires to grant to Licensee and Licensee desires to receive
from Licensor, an exclusive license of Intellectual Property Rights (defined
below) and certain software and related materials on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Parties hereby agree as follows:
 
AGREEMENT
 
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
 
1.1           Definitions.  Capitalized terms not defined in this Agreement
shall have the definition of such terms in the  ________ 2010 Amended and
Restated Master Product Purchase Agreement between the Parties. The following
capitalized terms shall have the meanings set forth below:
 
(a)      “Confidential Information” shall mean any information: (i) disclosed by
one Party (the “Disclosing Party”) to the other (the “Receiving Party”), which,
if in written, graphic, machine-readable or other tangible form is marked as
“Confidential” or “Proprietary,” or which, if disclosed orally or by
demonstration, is identified at the time of initial disclosure as confidential
and such identification is reduced to a writing delivered to the Receiving Party
within thirty (30) days of such disclosure; or (ii) which is otherwise deemed to
be “Confidential” by the terms of this Agreement.
 
(b)      “Intellectual Property Rights” shall mean as of the Effective Date any
or all of the following and all rights in, arising out of, or associated
therewith as regards the Product: (A) all then issued United States and foreign
patents and utility models (“Patents”); (B) all trade secrets and other rights
in know-how and confidential or proprietary information  required to manufacture
the Product(“Trade Secrets”); (C) all copyrights and copyright registrations
therefore and all other rights corresponding thereto throughout the world
(“Copyrights”); and (D) any similar, corresponding or equivalent rights to any
of the foregoing anywhere in the world.

 
 

--------------------------------------------------------------------------------

 

 
(c)      “Field of Use” means the provision of the Licensed Materials for energy
storage and power in heavy vehicles in excess of 16,000 pounds and charging
stations supporting such vehicles (including energy storage in such power
stations used primarily for the support of such vehicles) manufactured by
Licensee.
 
(d)      “Licensed Materials” means the escrow materials identified on Amended
and Restated Master Product Purchase Agreement dated as of June __, 2010 by and
between Licensor and Licensee.
 
(e)  “Software” means any and all computer software and code applicable to the
Product, including assemblers, applets, compilers, source code, object code,
data (including image and sound data), and user interfaces, in any form or
format, however fixed which Licensor owns and has the right to
license.  Software shall include source code listings and documentation existing
as of the Effective Date.
 
ARTICLE 2
 DELIVERY and INTELLECTUAL PROPERTY and SUPPORT
 
2.1            Delivery. On the Effective Date, Licensor shall take such action
as may reasonably be required cause release of the  Licensed Materials by the
technology escrow agent to Licensee.
 
2.2            Intellectual Property License.  Effective upon the Effective
Date, Licensor hereby grants to Licensee a worldwide, revocable
nonexclusive,  license under Licensor’s Intellectual Property Rights to make,
have made, the Licensed Materials in the Field of Use.  Licensee shall have no
rights outside of the Field of Use.   The license granted in this Section 2.2
applies only to the current version of the Licensed Materials used for Products
which were then being purchased by Licensee from Licensor.
 
2.3           Rights to Enforcement.  Licensee shall have a right (but not
obligation) to assert, enforce and seek damages for any infringement or
misappropriation of the Intellectual Property Rights contained within the
Licensed Materials against third parties with respect to the Field of Use at its
own cost.   Any recovery received as a result of any claim, suit or proceeding
for such enforcement shall be first used to pay the reasonable costs of such
enforcement by Licensee and the remainder to be paid to Licensor.  Licensor will
reasonably cooperate with and assist Licensee with respect to enforcement under
this Section 2.3, including by making documents, information and personnel
reasonably available, executing and filing appropriate documents and joining as
party plaintiff or taking other actions required for proper standing in any
action or suit.
 
2.4           Support.  The Parties hereby agree that the rights of Licensee
hereunder include the requirement that Licensor provide, if possible, such
services and support as are commercially reasonably necessary to transfer the
knowledge and know-how necessary to vest in Licensee the ability to utilize the
Licensed Materials for their intended purpose, including, without limitation:(i)
making available Licensor’s employees on an commercially reasonable as-needed or
seconded basis to assist Licensee in understanding every aspect of the
manufacturing process associated with the Licensed Materials; and (ii) if
possible, allowing Licensee and its employees commercially reasonable access to
the facilities of Licensor for the purpose of inspecting and reviewing
Licensor’s processes and procedures for manufacturing the products identified in
the Licensed Materials. Licensee shall reimburse Licensor for the fully burdened
cost of the time spent by Licensor’s employees assisting Licensee as reasonably
determined by Licensor, such costs to be paid no later than thirty (30) days
after receipt of an invoice from Licensor therefor.
 
ARTICLE 3
PAYMENTS
 
3.1            Payment.  Licensee shall pay to Licensor a royalty of ****
percent (****%) of the direct labor and direct materials costs of Licensee
producing or having produced energy storage systems incorporated in Licensee’s
products or otherwise sold by or through Licensee in relation to Licensees
products.

 
 

--------------------------------------------------------------------------------

 

 
3.2            Taxes.  Licensee shall be solely responsible for the payment of,
and shall pay when due, any sales taxes and other taxes, other than taxes
assessed on Licensor's income, associated with its license of the Licensed
Materials under this Agreement.
 
ARTICLE 4
CONFIDENTIAL INFORMATION
 
4.1            Confidential Information Exclusions.  Notwithstanding the
provisions of Section 1.1(a), Confidential Information shall exclude information
that the Receiving Party can demonstrate: (i) was independently developed by the
Receiving Party prior to disclosure by the Disclosing Party without any use of
the Disclosing Party's Confidential Information or by the Receiving Party's
employees or other agents (or independent contractors hired by the Receiving
Party) who have not been exposed to the Disclosing Party's Confidential
Information; (ii) becomes known to the Receiving Party, without restriction,
from a source (other than the Disclosing Party) that had a right to disclose it
without breach of this Agreement; (iii) was in the public domain at the time it
was disclosed or enters the public domain through no act or omission of the
Receiving Party; or (iv) was rightfully known to the Receiving Party, without
restriction, at the time of disclosure.
 
4.2            Confidentiality Obligation.  The Receiving Party shall treat as
confidential all of the Disclosing Party's Confidential Information and shall
not use such Confidential Information except as may be expressly permitted under
this Agreement.  Without limiting the foregoing, the Receiving Party shall use
at least the same degree of care which it uses to prevent the disclosure of its
own confidential information of like importance, but in no event with less than
reasonable care, to prevent the disclosure of the Disclosing Party's
Confidential Information.  Any Confidential Information embodied by the Licensed
Materials shall also be deemed the Confidential Information of Licensee for the
purposes of this Section 4.
 
4.3            Required Disclosure.  Notwithstanding the foregoing, each party
may disclose Confidential Information of the other Party: (i) as required by any
court or other governmental body; (ii) as otherwise required by law; (iii) to
legal counsel of the Parties; or (iv) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement.  In the event the
Receiving Party must disclose the Disclosing Party's Confidential Information
pursuant to the order or requirement of a court, administrative agency, or other
governmental body, the Receiving Party shall provide prompt notice thereof to
the Disclosing Party and shall use its reasonable efforts to obtain a protective
order or otherwise prevent public disclosure of such information.
 
ARTICLE 5
TERM AND TERMINATION
 


 
The term of this Agreement will begin upon an escrow Release Event and terminate
pursuant to the termination of a Release Event.
 


 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
6.1            General.  Each Party represents and warrants to the other that:
(i) such Party has the full right, power and authority to enter into this
Agreement and fully perform its obligations hereunder; and (ii) the making of
this Agreement and such Party's performance of all its obligations hereunder is
not prohibited by or in conflict with any agreement between such Party and any
third party.
 
6.2            Licensor Warranty.  Licensor represents and warrants to Licensee
that:  (a) to its knowledge, except as may then be advised, as of the date of
delivery of any Licensed Materials, the Licensed Materials do not infringe or
misappropriate the  Intellectual Property Rights of any third party and (b)
Licensor has not any exclusive license of or exclusive right to use, or
authorized the retention of any exclusive rights to use or joint ownership of,
any Intellectual Property Right that is, was or would have been Licensed
Materials, to any other person or entity and (c) except as may then be advised,
Licensor has not received notice from any person claiming that design,
development, manufacture, use, import and sale of Licensed Materials and related
services infringes or misappropriates any Intellectual Property Right of any
person.

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 7
BREACH AND DEFAULT/LIMITATIONS OF LIABILITY
 
The rights and remedies of the Parties are cumulative (and not alternative).  In
the event of any breach or default of obligations under this Agreement, each
Party shall be entitled to seek whatever legal and equitable remedies may be
available under applicable law.
 
EXECPT FOR LIABILITY UNDER SECTIONS 4 AND/OR 6 AND/OR THE FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, RELIANCE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, THIRD PARTY INFRINGEMENT CLAIMS, OR OTHERWISE,
AND WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.
The limitations specified in this ARTICLE VII shall survive and apply even if
any limited remedy specified in this Agreement is found to have failed of its
essential purpose.
 
ARTICLE 8
GENERAL
 
8.1            Bankruptcy.  All rights and licenses granted hereunder or
pursuant hereto are, and shall be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code, licenses to rights of “intellectual
property,” as defined thereunder.  Notwithstanding any provision contained
herein to the contrary, if the licensor of such rights is under any proceeding
under the United States Bankruptcy Code and the trustee in bankruptcy of such
party, or such party, as a debtor in possession, rightfully elects to reject
this Agreement, the licensed party may, pursuant to Sections 365(n)(1) and
365(n)(2) of the United States Bankruptcy Code, retain any and all of the rights
licensed to it hereunder, to the maximum extent permitted by law.
Notwithstanding any other provision of this Agreement, Licensor hereby consents
to the assumption of this Agreement by Licensee in any case under chapter 11 of
the United States Bankruptcy Code to the extent that such consent is required
under 11 U.S.C. § 365(c)(1), but only if Licensee is otherwise entitled to
assume this Agreement under the requirements of the Bankruptcy Code.  The sole
purpose of the foregoing consent is to overcome any restriction imposed by 11
U.S.C. § 365(c)(1) on Licensee’s assumption of this Agreement in a chapter 11
case concerning Licensee.  It is not intended to limit any other rights of
Licensee under this Agreement or any provision of the Bankruptcy Code,
including, without limitation, 11 U.S.C. § 365(c)(1).
 
8.2           No Agency.  Except as expressly provided herein, each Party shall
in all matters relating to this Agreement act as an independent
contractor.  Neither Party shall have authority, nor shall either Party
represent that it has any authority, to assume or create any obligation, express
or implied, on behalf of the other, or to represent the other Party as agent or
employee or in any other capacity.  Neither execution nor performance of this
Agreement shall be construed to have established any agency, joint venture, or
partnership.
 
8.3           Notices.  Any notice or other communication required or permitted
to be delivered to any Party under this Agreement must be in writing and shall
be deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such Party
below (or to such other address or facsimile telephone number as such Party may
have specified in a written notice given to the other Party):

 
 

--------------------------------------------------------------------------------

 

 


If to Licensor:
If to Licensee:
Name: John Harvat - VP and General Counsel
Name: Marc Gottschalk
Address: 204 Edison Way
Address: 16360 Table Mountain Parkway
Address (2)
Address (2):
City: Reno
City: Golden
State/Code: NV/ 89502
State/Code: CO / 80403
Country: USA
Country: USA
Phone: 775-858-3742
Phone: 303-562-0533
Fax: 775-858-3731
Fax: 303-484-5290
Email: jharvat@altrainano.com
Email: mgottschalk@proterra.com


 
8.4            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PRINCIPLES.

 
8.5            Waiver and Amendment.  No Party shall be deemed to have waived
any term of, or any claim arising from, this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of such Party; and any such waiver will
not be applicable or have any effect except in the specific instance in which it
is given.  This Agreement may not be amended, modified, altered or supplemented
other than by means of a written instrument duly executed and delivered on
behalf of Licensor and Licensee.
 
8.6            Assignment.  Licensor may assign all of its rights and
obligations hereunder pursuant to the sale of its business whether merger,
acquisition of substantially all of its assets or otherwise provided that the
successor in interest agrees in writing to be bound by  any and all of the
obligations set forth in this Agreement in the same manner as Licensor.  Except
as expressly set forth above, Licensee and Licensor shall not transfer or assign
this Agreement hereunder, whether directly, indirectly, by operation of law,
change of control or otherwise, to any third party without the prior, express,
written consent of the other Party, in such other Party’s sole discretion and
any purported assignment without such prior written consent shall be void.
 
8.7            Severability.  If, for any reason, a court of competent
jurisdiction finds any provision of this Agreement, or portion thereof, to be
invalid or unenforceable, such provision of the Agreement will be enforced to
the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect.  The
Parties agree to negotiate in good faith an enforceable substitute provision for
any unenforceable provision that most nearly achieves the intent and economic
effect of the unenforceable provision.  Notwithstanding the foregoing, if a
court of competent jurisdiction determines that any restriction on any license
granted herein is invalid or unenforceable, then the license grants to which
such restriction relates shall terminate automatically.

 
 

--------------------------------------------------------------------------------

 

 
8.8            Entire Agreement.  This Agreement (including the Exhibits hereto)
sets forth the entire understanding of the Parties hereto relating to the
subject matter hereof and supersedes all prior agreements and understandings
between the Parties hereto relating to the subject matter hereof.
 
8.9           Counterparts.  This Agreement may be executed in counterparts,
which, when taken together, shall constitute one agreement.
 
IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Agreement as of the Effective Date.
 


Licensor
LICENSEE
By:  _________________________
By:  _________________________
Name: _______________________
Name: _______________________
Title: ________________________
Title: ________________________

 
 
 
 
 

 

